Citation Nr: 0932208	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to July 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and issued by the RO in Buffalo, 
New York.  In that rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran's 
disagreement with this rating decision led to this appeal.

The Veteran testified before a Decision Review Officer (DRO) 
in October 2007.  The Veteran and his wife testified before 
the undersigned Veterans Law Judge in June 2009.  Copies of 
the transcripts of these hearings have been associated with 
the claims file.

Based on the Veteran's testimony, the Board finds that a 
claim for service connection for tinnitus is raised.  The RO 
should take all appropriate action regarding this claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least is relative equipoise regarding 
whether there is a nexus between the Veteran's current 
bilateral hearing loss disability and his in-service acoustic 
trauma or exposure to excessive noise over a prolonged period 
on time.




CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A.  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for bilateral hearing loss.  Given the 
full grant of the issue currently before the Board, it is not 
necessary to address the RO's efforts to comply with the 
VCAA.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including an organic disease of the 
nervous system, e.g., sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service treatment records are not available, and appear to 
have been destroyed by fire.  The Board is aware that in such 
a situation it has a heightened duty to assist a claimant in 
developing his claim.  This duty includes the search for 
alternate medical records, as well as an increased obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

Factual Background

The Veteran contends that he has a current bilateral hearing 
loss disability that is attributable to service.  

The Veteran provided testimony before the Board that he began 
having hearing difficulty during service and has had hearing 
loss since service.  The Veteran attributed his hearing loss 
to acoustic trauma from the sound of the fire of 90mm guns.  
The Board is aware that the Veteran wrote in his June 2005 
claim that he fired guns in service several times each week 
in both combat and training.  At the time of the Board 
hearing he indicated, in essence, that he did not serve in 
combat, having not left the United States.

The Veteran testified that he sought treatment during service 
for hearing loss.  He indicated that he began seeking private 
treatment within a year of service.  These private records 
appear to be unavailable.  

Of record, however, are later dated private treatment records 
that document treatment for ear symptoms, to include removal 
of cerumen and symptoms of Meniere's disease.  In an April 
2007 letter, a current clinician from the source of the 
private records wrote that that the oldest records dated to 
1963 with older records apparently having been destroyed.

In a November 2007 letter, another clinician (listed on the 
April 2007 letter but who did not sign that letter) wrote 
that the Veteran reported he was in the artillery service 
late in World War II.  The clinician noted the significant 
exposure to noise from the 99mm guns, to include that this 
caused more noise exposure on the right side of the head.  
The clinician noted that the first audiogram conducted by his 
office for the Veteran was in 1988.  He wrote that the 
hearing loss had been consistently worse on the right.  The 
clinician noted again, that while hearing loss was minimal 
when first examined by his office, the Veteran did have 
asymmetric loss on the right and a negative history for other 
etiologies.  The clinician posed the question of whether 
"the history of significant noise exposure in the military 
show up years later with a more rapid progression of hearing 
loss and presbycusis because of the prior noise exposure?"  
The clinician answered this question in the affirmative.  He 
opined that the Veteran had a progressive neurosensory 
hearing loss initially caused by noise exposure, and 
subsequently by noise exposure and presbycusis.

The Veteran underwent a November 2007 VA examination.  The 
examiner indicated review of the claims file.  The Veteran 
reported no combat.  The Veteran reported that he did not use 
hearing protection during service.  The Veteran denied 
occupational noise exposure.  The Veteran did report noise 
exposure from the firing of ceremonial rifles at funerals, at 
which he participates as a member of the Honor Guard.  He 
reported wearing hearing protection at these funerals.  The 
Veteran denied tinnitus.  The Board notes that the Veteran 
reported having tinnitus at the time of the Board hearing.






Audiometric testing also revealed bilateral hearing loss as 
defined by 38 C.F.R. § 3.385:

HERTZ
500
1000
2000
3000
4000
RIGHT
65
70
65
70
80
LEFT
30
35
45
45
65

The Veteran had word recognition of 20 percent in the right 
ear and 92 percent in the left ear, using the Maryland CNC 
test.

The examiner wrote that there was no DD Form 214 to support 
his reported military occupation.  The examiner acknowledged 
the previous reference in file to combat, and the Veteran's 
current statement that he was not in combat.  The examiner's 
review of the evidence of file revealed the treatment records 
dating to the 1960s, but she noted that the first mention of 
hearing loss was 1988.  The examiner also noted that the 
Veteran had been diagnosed as having Meniere's disease.

The examiner wrote that providing an opinion would be 
difficult.  The examiner indicated that there was nothing of 
record to support the Veteran's reported occupation and 
indicated that there were discrepancies between prior 
statements and the Veteran's current statements.  The 
examiner also noted the post-service noise exposure.  She 
wrote that the Veteran's current thresholds "most likely 
have contributions from recreational noise exposure, 
Meniere's disease, normal aging and possibly military noise 
exposure."  She concluded that in the absence of proof of 
the Veteran's military occupation it was not as least as 
likely as not that the Veteran's hearing loss was related to 
military service.

Analysis

The Board finds that service connection is warranted for 
bilateral hearing loss.  Evidence of file documents that the 
Veteran has a current bilateral hearing loss disability as 
defined by VA.  See 38 C.F.R. § 3.385.  The Board is aware 
that in the Veteran's original claim he noted combat, and it 
has been subsequently clarified that he did not engage in 
combat.  In review of the record and the Veteran's testimony 
before the DRO and the Board, the Board finds that an 
inconsistency of statements was not intentional and the 
Veteran's testimony with respect to his alleged in-service 
exposure to excessive noise was credible.

The claims file contains a positive private opinion that 
links the Veteran's current bilateral hearing loss to 
acoustic trauma in service.  The claims file also contains an 
essentially negative opinion from a VA examiner.  The VA 
examiner, however, appears to base her negative opinion, at 
least in part, on the basis that the Veteran had previously 
noted that he was in combat and there being no "proof" of 
his military occupation.  In this case, however, without 
fault on the Veteran's part, such service department records 
are unavailable.  As noted above, the Board finds the 
Veteran's testimony relating to his in-service exposure to 
excessive noise without ear protection is credible.  The 
Board does not find a basis on which to find the VA opinion 
of more probative value.  The medical evidence, therefore, is 
at least in relative equipoise regarding whether the 
Veteran's hearing loss is attributable to service.

Based on the Veteran's credible testimony, to include his 
statements regarding continuity of symptomatology, and the 
medical evidence as outlined above, and cognizant that the 
record lacks relevant service records, the Board finds that 
the evidence is at least is relative equipoise regarding 
whether the Veteran's hearing loss disability is attributable 
to service.  See 38 C.F.R. § 3.303(b); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).   In view of the foregoing 
and with application of the doctrine of reasonable doubt, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).








ORDER

Service connection for bilateral hearing loss is warranted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


